Citation Nr: 1105064	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  10-46 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Propriety of the reduction of the Veteran's disability 
compensation of the rating for service-connected spinal fusion 
with limitation of motion, from 40 to 20 percent, effective from 
November 1, 2010.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010). 
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1948 to October 1952.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in August 2010 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York. The rating decision reduced the Veteran's 
disability rating for spinal fusion with limitation of motion 
from 40 to 20 percent, effective November 1, 2010.

The Veteran has asserted in a November 2010 statement that 
neurological symptoms accompanying his spinal fusion with 
limitation of motion, currently evaluated as 10-percent 
disabling, have worsened. This claim is REFERRED to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

The requirements for reduction of ratings in effect for five 
years or more are set forth at 38 C.F.R. § 3.344(a) and (b) 
(2010), which prescribe that only evidence of sustained material 
improvement under the ordinary conditions of life, as shown by 
full and complete examinations, can justify a reduction; these 
provisions prohibit a reduction on the basis of a single 
examination. See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

However, for other disabilities that are likely to improve, that 
is, disabilities for which a rating has been in effect for less 
than five years, such as the one on appeal, re-examinations 
disclosing improvement in disabilities will warrant a rating 
reduction. 38 C.F.R. § 3.344(c) (2010). Specifically, it is 
necessary to ascertain, based upon a review of the entire 
recorded history of the condition, whether the evidence reflects 
an actual change in disability and whether examination reports 
reflecting change are based upon thorough examinations. In 
addition, it must be determined that an improvement in a 
disability has actually occurred and that such improvement 
actually reflects an improvement in the Veteran's ability to 
function under the ordinary conditions of life and work. See 
Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 
and 4.13 (2010)); 38 C.F.R. 3.344(c).

The Court has stated that certain regulations "impose a clear 
requirement that VA rating reductions as with all VA rating 
decisions, be based upon a review of the entire history of the 
veteran's disability. Brown v. Brown, 5 Vet. App. 413, 420 (1993) 
(referring to 38 C.F.R. §§ 4.1, 4.2, 4.13). A rating reduction 
requires an inquiry as to "whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations." Brown, 5 Vet. App. at 421. The Court has observed 
that in any rating-reduction case, not only must it be determined 
that an improvement in a disability has actually occurred, but 
also that improvement reflects an improvement under the ordinary 
conditions of life and work. Id. (Italics added).

A May 2010 VA compensation and pension examination report 
indicates that the Veteran's claims file was not requested by the 
RO and not reviewed by the examiner. Although the report 
indicates that the examiner reviewed the Veteran's medical 
records, the Board finds that an examiner must thoroughly review 
the claims file and opine as to whether objective examination 
results reflect an improvement under the ordinary conditions of 
life and work. See Brown, 5 Vet. App. at 421. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited 
handling is requested.)

1.	The RO/AMC must ask the Veteran to 
identify all records of VA and non-VA 
health care providers who have treated 
him for a back disability. After 
obtaining any appropriate authorizations 
for release of medical information, the 
RO/AMC must obtain relevant, available, 
and previously unobtained records from 
each health care provider the Veteran 
identifies. 

a.	The Veteran should also be advised 
that, with respect to private 
medical evidence, he may 
alternatively obtain the records on 
his own and submit them to the 
RO/AMC. 

b.	The records sought must include any 
relevant records of VA or private 
treatment created or updated after 
the most recent medical evidence of 
record from July 2010.

2.	After waiting an appropriate time period 
for the Veteran to respond, the RO/AMC 
must schedule the Veteran for a VA 
examination by a physician with 
appropriate expertise. The purpose of the 
examination is to determine whether 
ranges of motion displayed at a May 2010 
VA compensation and pension examination 
reflect an improvement in the Veteran's 
condition under the ordinary conditions 
of life and work.

The following considerations must govern 
the examination:

a.	The claims file and a copy of this 
remand must be made available to the 
physician, who must acknowledge 
receipt and review of these materials 
in any report generated as a result of 
this remand. 

b.	In particular, the clinician must 
carefully review the medical and lay 
evidence associated with the claims 
folder.

c.	The clinician must consider the 
Veteran's lay testimony regarding his 
most recent symptomatology and 
determine and note in his or her 
report whether there is a medical 
basis for discounting the credibility 
or reliability of the history provided 
by the Veteran. 

d.	All indicated tests and studies must 
be performed, including examination 
for associated neurological disorders 
and complete ranges of motion, to 
include as limited by pain, repetitive 
motion, and incoordination.

e.	The physician must state in his or her 
report all manifestations of the 
Veteran's back disability, including, 
but not limited to, arthritis, 
associated neurological disorders, and 
intervertebral disc disease. 

f.	The physician must indicate whether, 
how many, and for what duration the 
Veteran has had any incapacitating 
episodes due to his back disability. 
The Board notes that an 
"incapacitating episode" is defined 
as "a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician." 38 C.F.R. 
§ 4.71a, Formula for Rating 
Intervertebral Disc Syndrome, Note (1) 
(2010). 

g.	If results from tests and studies, 
particularly range of motion studies, 
reflect an improvement from those 
indicated by an August 2009 VA 
compensation and pension examination, 
the physician must opine as to whether 
results reflect an improvement in the 
Veteran's condition under the ordinary 
conditions of life and work. 

The Board notes that the following 
ranges of motion were recorded at an 
August 2009 VA examination: flexion to 
30 degrees, extension to 3 degrees, 
left lateral flexion to 15 degrees, 
left lateral rotation to 0 degrees, 
right lateral flexion to 5 degrees, 
and right lateral rotation to 0 
degrees. The report states that 
additional limitation with repetitive 
motion did not occur. 

h.	In all conclusions, the clinician must 
identify and explain the medical basis 
or bases of his opinion with reference 
to the claims file. If the clinician 
is unable to render the requested 
opinions without resort to 
speculation, he or she must so state; 
however, a complete rationale for such 
a finding must be provided. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


